Citation Nr: 0710567	
Decision Date: 04/11/07    Archive Date: 04/25/07	

DOCKET NO.  05-33 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial (compensable) evaluation for 
bladder dysfunction associated with a herniated nucleus 
pulposus at the level of the 4th and 5th lumbar vertebrae, 
status post laminectomy, with stenosis at the level of the 
5th lumbar vertebra and 1st sacral segment.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from October 2001 to 
January 2003, with additional unverified service of 4 months 
and 22 days, from November 2000 to April 2001.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In that decision, the RO granted service connection and a 
noncompensable evaluation for bladder dysfunction associated 
with a herniated nucleus pulposus at the level of the 4th and 
5th lumbar vertebrae, status post laminectomy, with stenosis 
at the level of the 5th lumbar vertebra and 1st sacral 
segment.  

Upon review of this case, it would appear that, in addition 
to the issue currently before the Board, the veteran seeks 
entitlement to special monthly compensation for erectile 
dysfunction, which is to say, loss of use of a creative 
organ.  Inasmuch as that issue has not been developed or 
certified for appellate review, it is not for consideration 
at this time.  It is, however, being referred to the RO for 
clarification, and, if necessary, appropriate action.  

Finally, for reasons which will become apparent, this appeal 
is being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify you if further 
action is required on your part.


REMAND

A review of the record in this case raises some question as 
to the current severity of the veteran's service-connected 
bladder dysfunction.  In that regard, at the time of a VA 
orthopedic examination in December 2003, it was noted that, 
in July 2002, while in service, the veteran underwent a 
surgical diskectomy at the level of the 4th and 5th lumbar 
vertebrae on the right.  Currently, in addition to other 
problems, the veteran had been experiencing some difficulty 
with voiding, in that he was unable to finish and "terminate 
his urination well."  

On subsequent VA genitourinary examination in June 2005, it 
was once again noted that, since the time of the veteran's 
initial surgery, he had experienced difficulty voiding, in 
that it typically took him from 2 to 3 minutes to void.  
Additionally noted was that the veteran could never tell 
"when he (was) finished."  While the veteran apparently 
experienced no gross incontinence, due to embarrassment, he 
typically sat down on the commode in order to void.  The 
clinical assessment at the time was of a voiding abnormality 
secondary to degenerative disc disease and associated surgery 
of the lumbar spine, productive of moderate disability, but 
with no current progression.  

On recent VA genitourinary examination in December 2005, it 
was again noted that, based on a review of the evidence of 
record, the veteran typically took from 2 to 3 minutes to 
void, and could not tell when he had finished.  Also noted 
was that the veteran would "still drip," even after thinking 
he had finished emptying his bladder.  

During the course of examination, the veteran complained of a 
slow stream every time he urinated, with dripping following 
the emptying of his bladder.  Noted at the time was that 
special urinary tract studies, including measurements of 
voiding and urinary retention, had been requested, which 
could not be undertaken in the compensation and pension 
department.  Such studies were to include post-voiding 
residuals measured in cubic centimeters and/or uroflowmetry 
showing flow rate in cubic centimeters per second.  

Pertinent evidence of record is to the effect that the 
aforementioned studies were apparently scheduled in July 
2006, but that, for some unknown reason, the veteran failed 
to report.  This was in spite of the fact that the veteran 
had previously indicated that he would, in fact, report for 
such studies.

The Board notes that, during the course of an Informal 
Hearing presentation in March 2007, the veteran's accredited 
representative requested that he (the veteran) be afforded an 
additional VA genitourinary examination, including the 
aforementioned uroflowmetry studies, prior to a final 
adjudication of his claim for increase.  In so doing, the 
veteran's accredited representative argued that, since the 
time of the veteran's last VA examination for compensation 
purposes, his service-connected genitourinary condition had, 
in fact, increased in severity.

Under the circumstances, the Board is of the opinion that an 
additional, more contemporaneous examination would be 
appropriate prior to a final adjudication of the veteran's 
claim for an increased evaluation.  See Olsen v. Principi, 
3 Vet. App. 480 (1992); see also Proscelle v. Derwinski, 
2 Vet. App. 629 (1992).  Accordingly, and in deference to the 
request of the veteran's accredited representative, the case 
is REMANDED to the RO for the following actions:  

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to December 2005, the date of 
the veteran's most recent VA examination 
for compensation purposes, should be 
obtained and incorporated in the claims 
folder.  The veteran should be requested 
to sign the necessary authorization for 
release of any private medical records to 
the VA.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be included in the claims file.  
In addition, the veteran and his 
representative should be informed of any 
such problem.

2.  The veteran should then be afforded 
an additional VA genitourinary 
examination, to include the 
aforementioned uroflowmetry and 
post-voiding studies, in order to more 
accurately determine the current severity 
of his service-connected bladder 
dysfunction.  The RO is advised that the 
veteran must be given adequate notice of 
the date and place of any requested 
examination(s), and a copy of all such 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination or examinations 
without good cause may have an adverse 
effect on his claim.  38 C.F.R. § 3.655 
(2006).

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail.  Following 
completion of the examination, the 
examiner should specifically comment as 
to the presence (or absence) of urinary 
frequency and/or obstructed voiding.  
Should it be determined that the veteran 
does, in fact, suffer from urinary 
frequency, an additional comment is 
requested regarding the veteran's daytime 
and nighttime voiding intervals.  
Moreover, should it be determined that 
the veteran does suffer from obstructed 
voiding, a further comment is requested 
regarding the extent of post-voiding 
residuals, and peak flow rate.  All such 
information, when obtained, should be 
made a part of the veteran's claims 
folder.  

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner(s) prior to 
completion of the examination(s).  
Moreover, a notation to the effect that 
this record review took place should be 
included in the examination report(s).  

3.  The RO should then review the 
veteran's claim for an initial 
compensable evaluation for service-
connected bladder dysfunction.  Should 
the benefit sought on appeal remain 
denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits since the most recent SSOC 
in July 2006.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



	                  
_________________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



